FILED
                           NOT FOR PUBLICATION                                MAR 02 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JERALD W. DAVENPORT, JR.,                        No. 13-35238

              Petitioner - Appellant,            D.C. No. 3:12-cv-05524-RJB

  v.
                                                 MEMORANDUM*
PATRICK R. GLEBE,

              Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert J. Bryan, Senior District Judge, Presiding

                      Argued and Submitted February 2, 2015
                               Seattle Washington

Before: BEA and MURGUIA, Circuit Judges, and KOBAYASHI, District Judge.**


       Jerald W. Davenport, a Washington state prisoner, appeals the district

court’s denial of his petition for habeas corpus. His appeal challenges his sentence

of life without parole as a persistent offender, pursuant to the Washington

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Leslie E. Kobayashi, District Judge for the U.S.
District Court for the District of Hawaii, sitting by designation.
Persistent Offender Accountability Act, Wash. Rev. Code §§ 9.94A.505,

9.94A.570. Davenport argues that his counsel was ineffective in informing the

prosecution that one of Davenport’s prior convictions, for second degree robbery

in violation of Oregon law, counted as a “strike” under Washington law, leading to

the prosecution’s withdrawal of a plea agreement that would have sentenced

Davenport to a lesser term.

      Under the Anti-Terrorism and Effective Death Penalty Act, 28 U.S.C.

§ 2254(d), this Court is “doubly deferential” to the Washington state court’s last

reasoned decision, holding that Davenport’s counsel was not deficient and that

Davenport did not suffer prejudice. See Clark v. Arnold, 769 F.3d 711, 725 (9th

Cir. 2014) (quoting Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)). Also, this

Court is bound by the Washington Supreme Court’s interpretation of state law.

Bradshaw v. Richey, 546 U.S. 74, 76 (2005).

      The Washington Supreme Court’s decision – that defense counsel was not

deficient because the plea offer was “based on mistakes of law and fact” and

counsel “arguably would have violated his duty of candor toward the tribunal had

he presented the flawed plea deal to the trial court” – was a determination of state

law binding on this Court and, furthermore, was not contrary to, or an

unreasonable application of, Supreme Court precedent. See id.; see also Lafler v.


                                          2
Cooper, 132 S. Ct. 1376, 1384 (2012). Similarly, the state court’s conclusion that

Davenport suffered no prejudice because the Department of Corrections might

have caught the error and the prosecution or trial court might have withdrawn or

rejected the plea agreement on remand was not objectively unreasonable. See

Strickland v. Washington, 466 U.S. 668, 694 (1984) (holding that to establish

prejudice, there must be a “reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different”).

      AFFIRMED.




                                          3